Title: To George Washington from Jean Holker, 6 November 1778
From: Holker, Jean
To: Washington, George


  
    Sir
    Boston the 6th November 1778./.
  
I have the honor of returning your Excellency’s last letter to Count d’Estaing: I should have been glad to have open’d it & to have forwarded a vessel if necessary on purpose; But I had not positive orders on the Subject, & would not take it upon myself, though I have seen all your late correspondence with him.
I have the pleasure of forwarding to you some Coppys of the Count’s proclamation, which I dare say you’ll peruse with some satisfaction.
Permit me to entreat your Excellency to forward the Letters for our Minister Plénipotentiary with the utmost diligence.
The Count sail’d with his whole squadron in perfect health & good order on the fourth Currant at about 10 oclock from Nantasket road: the Pilots are returned & left all well.
we have Just learned that the somerset a British 64, is wreck’d on the south side of Cape Cod, by the late storm; the Crew is landed excepting about 40, who are Supposed to be drown’d: they are marching to this City in three divisions. four more ships were seen in the utmost distress: It appears that admiral Byron with 16, ship’s of the line, has been Cruizing off George’s Bank to Intercept his most Christian majestys squadron, & that his fleet is now dispersed: It is not unlikely that at least some Stragglers will fall in with the Count’s squadron.
  I am charged By him to negotiate some important information with your Excellency, of which I Believe the Marquis of LaFayette & Mr Hamilton have had some hints: I shall therefore have the honor  
    
    
    
    of waiting on your excellency on my return to Philadelphia, which is only Retarded By the distress of 200, sick Prisoners lately arrived from New york, partly here & partly at Norwich.
I shall be proud & happy to have such an opportunity of paying you my Respects, & of Gratifying the desire I had entertained in Europe of being personaly acquainted with a Général of your distinguish’d merit, & of whom I have allways been taught & in particular By Messrs Franklin & Deane to entertain the most élevated Ideas.
In the mean while I have the honor of subscribing myself, most Respectfully, Your Excellency’s, Most obedient, humble servant
  Holker./.agent gnal of the Royal Marine& Consul of France./.